Citation Nr: 1135017	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  11-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to direct payment by VA of attorney fees from past-due benefits.  

(The issues of (1) whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a right knee disorder, (2) entitlement to an effective date earlier than August 6, 2008 for the grant of service connection for a right knee disorder, (3) entitlement to an initial disability rating greater than 10 percent for a right knee disorder, and (4) entitlement to payment of additional compensation benefits for the Veteran's spouse, are addressed in a separate decision.  The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008, is also addressed in another separate decision).    

REPRESENTATION

Appellant represented by:	Dr. C.H. Thornton, Jr., Attorney at Law
ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to November 1981.  The appellant is the Veteran's attorney who claims attorney fees from past-due benefits based on his representation of the Veteran.            

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 attorney fee determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding the issue on appeal to the RO for the issuance of a Statement of the Case (SOC).  

The appeal is REMANDED to the New Orleans, Louisiana RO.  VA will notify the appellant if further action is required.


REMAND

Based on the Court's decision in Manlincon, 12 Vet. App. at 240-41, a remand is required for the RO to send the Veteran a SOC with respect to the attorney fees issue on appeal.  In this regard, in an October 2010 attorney fee determination, the RO denied the appellant attorney fees for his services to the Veteran because the earlier December 2008 fee agreement has been revoked in March 2009.  The appellant attorney then submitted an October 2010 letter, within one year of notification of that rating decision, expressing dissatisfaction with the decision regarding the denial of the direct payment of attorney fees by VA.  The question here is whether the October 2010 attorney letter constitutes a timely Notice of Disagreement (NOD) with regard to the attorney fees issue.    

With respect to a NOD, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  An appellant must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination.  38 C.F.R. § 20.302(a).  

In the present case, the October 2010 attorney letter is clearly tantamount to a timely NOD for the attorney fees issue.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The file, however, does not reflect that a SOC has been issued concerning the attorney fees issue pursuant to Manlincon, 12 Vet. App. at 240-41.  A remand is required for this purpose.  




Accordingly, the case is REMANDED for the following action:

Provide the appellant attorney a SOC on the issue of whether he is entitled to direct payment by VA of attorney fees from past-due benefits.  Give him time to perfect an appeal of this claim by filing a timely Substantive Appeal (VA Form 9 or equivalent).  Only if he does appeal should this claim be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


